Citation Nr: 1522837	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  12-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 for service-connected acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression, excluding the period from March 21, 2012, to April 30, 2012, wherein a temporary total rating was assigned. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from August 1968 until August 1970. 

This matter originally comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for an acquired psychiatric condition, to include PTSD and depression, and assigned the same an initial 10 percent rating, effective May 26, 2010. 

An April 2011 RO rating decision increased the rating to 30 percent, effective October 26, 2010. In a May 2012 RO rating decision, the Veteran was awarded a temporary total rating for hospitalization from March 21, 2012, until April 30, 2012, because he was attending an inpatient PTSD treatment program. The 30 percent rating was restored effective May 1, 2012. As the ratings awarded are less than the maximum available ratings, and there remains periods of time during which the increased ratings were not in place, the issue remain on appeal, captioned to reflect such on the title page herein. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an August 2014 decision, the Board granted an initial rating of 30 percent for service-connected acquired psychiatric condition, to include PTSD and depression. The Appeals Management Center (AMC), by an October 2014 decision, effectuated the Board's award of a 30 percent initial rating. The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court). The VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion) in February 2015. By a March 2015 Order, the Court granted the parties' Joint Motion, vacated the portion of the Board's decision that denied the Veteran a rating in excess of 30 percent, and remanded the claim to the Board for compliance with the directives specified by the Court. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The record reflects that in June 2010, the Veteran reported that after service he worked as a police officer, a sheriff, and ran a convenience store, at which he still worked part-time. In a December 2010 statement, however, the Veteran reported that in order to save the convenience store he ran, his son took over its operation so the Veteran would not have to deal with the customers. He reported that he had transitioned to doing paperwork in the back of the store for two to three hours per week and that his son had asked him on more than one occasion to not hang around the store, because the Veteran could no longer deal with people and his inability to control his anger had become detrimental to the business. The Board finds that the issue of entitlement to a TDIU is thus raised by the record and included on the title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the February 2015 Joint Motion found that the Board had not provided sufficient reasons and bases for its decision that the Veteran was not entitled to a rating in excess of 30 percent for his service-connected acquired psychiatric condition, to include PTSD and depression. 

The Board notes that the most recent VA psychiatric examination was dated in August 2011, almost four years prior. Although there are more recently dated VA treatment records associated with the claims file, such are silent for complete mental status examinations or sufficient comments as to the Veteran's functioning such that the Board may adjudicate his claim. On remand, the AOJ should obtain and associate with the claims file the Veteran's most recent VA treatment records and afford the Veteran a VA psychiatric examination to determine the current severity of his disability.

As the issue of entitlement to a TDIU has been raised by Rice, it has not been previously developed or adjudicated by the AOJ. On remand, the Veteran should be provided with sufficient notice and an opportunity to provide employment information.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with the Veterans Claims Assistance Act of 2000 (VCAA).

2. Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the Montana Health Care System (HCS), including the Missoula Community Based Outpatient Clinic (CBOC), dated since August 2014. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Then, schedule the Veteran for VA psychiatric examination with an appropriate examiner. 
(a) The examiner should determine the current severity of his service-connected acquired psychiatric condition, to include PTSD and depression. All pathology should be carefully described and all indicated tests and studies should be performed. 

(b) The examiner should discuss the Veteran's employability (i.e., describe from a clinical/medical perspective the nature and degree of impairment due to service-connected disability on the Veteran's ability to retain and maintain employment that is more than marginal). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. Specifically consider referral of the increased rating claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2014) and referral of the TDIU claim to the same pursuant to 38 C.F.R. § 4.16(b) (2104). If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

